        Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

YOLANDA PATTERSON,
                                    :
  Plaintiff                         :

vs.                                 : CIVIL ACTION FILE
                                    : NO. ____________________
MEAGAN J. BRENNAN, IN HER           :
OFFICIAL CAPACITY AS                :
POSTMASTER GENERAL OF THE           :
UNITED STATES POSTAL SERVICE        :
                                    :
      Defendant                     :



                              COMPLAINT

       COMES NOW, Plaintiff, YOLANDA PATTERSON, who hereby files

this Complaint for damages and other necessary and equitable

relief against the above-named defendant as follows:

                        I . PRELIMINARY STATEMENT

                                        1.

       Plaintiff brings this action pursuant to 29 U.S.C. § 633a (the

Age Discrimination in Employment Act or the“ADEA”), the Civil

Rights Acts of 1964, 1870 and 1871 42 U .S .C .§§ 2000d and 2000e-

2000e-17), the Civil Rights Act of 1967 ( 29 U .S .C . §

633a(hereinafter referred to as “the Civil Rights Acts”)and the

Rehabilitation Act of 1973 ( 29 U.S.C. §§ 791 and 794).




                                        1
     Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 2 of 12



                             THE PARTIES

                                2.
     Plaintiff is an African American female citizen of the United

States over the age of 40, and a resident of Maricopa County,

Arizona. She was formerly employed by the United States Postal

Service(sometimes referred to as “the Agency” or “Defendant

employer”)at its Stone Mountain, Georgia location in DeKalb

County, Georgia at all times relevant to the allegations set forth

in the Complaint.

                                   3.

     Defendant, Meagan J.Brennan,is the Postmaster General for the

United States Postal Service,an agency of the United States of

America, and made defendant herein.


                    JURISDICTION AND VENUE

                                   4.

     This action involves and arises out of the statutory rights

and obligations secured under the laws of the United States

established by Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e, et seq., the ADEA and the

Rehabilitation Act, as amended.

                                  5.

     Plaintiff has satisfied the jurisdictional requirements of

bringing this suit, having timely filed a complaint of

                                    2
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 3 of 12



discrimination with the agency, having received a Final Decision

from such agency.

                                  6.

     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

1331 and 1343. The acts, omissions, and events complained of herein

took place in Stone Mountain,Georgia, and venue is, therefore,

proper in the Northern District for the United States District

Court in Georgia.

                       FACTUAL ALLEGATIONS

                                       7.

     Plaintiff was employed by the Agency as a Mail Processor/Sales &

Distribution Clerk, and assigned to its Mountain Park location in

Stone Mountain, Georgia, at all times relevant to the incidents on

which this complaint is based .

                                    8.

     Plaintiff is an African American female over the age of 40, who

had a record of impairment with the Agency, was regarded as impaired

by the Agency, and who qualified as a disabled employee under the

Rehabilitation Act.

                                       9.

     Plaintiff was employed by the United States Postal Service at

all times relevant to the allegations set forth in this Complaint.




                                       3
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 4 of 12



                                    10.

     At various times of her employment, Plaintiff observed that her

former Agency manager referred to subordinate female employees in a

manner which was sexually degrading to their gender classification.

                                    11.

     Plaintiff observed that her male manager referred to female

employees at “bitches,” and heard such manager instruct female

employees to call him “daddy.”

                                    12.

     Plaintiff did not welcome the sexual invitations of her male

former Agency manager.

                                    13.

     Plaintiff expressed concern about the behavior of her male

former manager's actions in subjecting female employees to a hostile

work environment.

                                    14.

     Soon afterwards, Plaintiff was subjected to more adverse working

conditions than her counterparts outside of her protected

classifications.

                                    15.

     Beginning in July of 2017, the Plaintiff was required to

overload equipment in the workplace which lead to unsafe working

conditions.


                                     4
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 5 of 12



                                    16.

     Plaintiff's counterparts outside of her protected

classifications were not subjected to these working conditions.

                                    17.

     Sometime in November of 2017, Plaintiff requested a reasonable

accommodation as a result of a medical condition which rendered her

disabled under the Rehabilitation Act.

                                    18.

           Plaintiff's work assignment was never modified as she and

her medical practioner requested.

                                    19.

     In contravention of Plaintiff's request and her medical

practictioner's directive, Plaintiff's work hours were changed to

hours which were not in accordance with her medical practictioner's

instructions or her accommodation request.

                                    20.

     Plaintiff filed an informal discrimination complaint against the

Agency, and stated in such complaint that her supervisors were

discriminating against her based upon race, age, and other prohibited

factors.

                                    21.

     Plaintiff's supervisors became aware of such complaints.




                                     5
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 6 of 12



                                     22.

     Soon after Plaintiff's supervisors became aware of Plaintiff's

complaints of discrimination, Plaintiff was subjected to additional

discriminatory acts, including reprisal.

                                    23.

     Plaintiff's younger, male, and/or Caucasian counterparts were

not harassed or denied the accommodations such employees requested as

was the Plaintiff.

                                    24.

     Plaintiff's male, younger, and/or Caucasian counterparts were

not required to routinely provide current medical documentation to

support their medical restriction as was the Plaintiff.

                                    25.

     Soon after Plaintiff's complaints of discrimination and her

request for a reasonable accomodation, Plaintiff's work hours were

reduced for no legitimate reason.

                                    26.

     Soon after Plaintiff's complaints of discrimination and her

request for a reasonable accommodation, Plaintiff's manager requested

that her co-workers who worked with her not speak to her.

                                    27.

     There was no legitimate reason for Plaintiff's manager to

request that her co-workers not speak to her, and such manager did


                                     6
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 7 of 12



not treat Plaintiff's counterparts outside of her protected

classifications in the same manner.

                                       28.

     Soon after Plaintiff's complaints of discrimination and her

request for a reasonable accommodation, Plaintiff's complaints of

harassment and discrimination were not investigated by the Agency for

no legitimate reason.

                                       29.

     Soon after Plaintiff did not welcome the discriminatory conduct

of her manager based upon her sex, she was singled out and subjected

to more unfavorable treatment than did those employees who did not

act in this manner.

                                       30.

     Plaintiff's supervisors violated the Agency's policies on Sexual

Harassment and a Hostile Work Environment in the manner in which

Plaintiff was subjected to working conditions, and her counterparts

outside of her protected classifications were not.

                                 31.

     Plaintiff was and is disabled as defined under the

Rehabilitation Act (29 U.S.C. §§ 791 and 794).

                              32.
     Plaintiff’s medical practitioners advised the Agency that

Plaintiff required an accommodation based upon her medical



                                        7
      Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 8 of 12



impairment.
                                33.

     The Plaintiff is a disabled individual, within the meaning

of the Rehabilitation Act;she had a record of impairment, and

was perceived as impaired by the Agency.

                                34.

     The Agency subjected the Plaintiff to sex discrimination by

providing reassignment privileges and more favorable terms and

conditions of employment to her male counterparts, while refusing

to reassign her to similar positions.

                               35.

     The Agency subjected the Plaintiff to race discrimination by

providing reassignment privileges to her Caucasian counterparts,

while refusing to reassign her to similar positions.

                               36.

     The Agency subjected the Plaintiff to age discrimination by

providing reassignment privileges to her younger counterparts,

while refusing to reassign her to similar positions.

                                 37.

     The Agency subjected the Plaintiff to reprisal based upon her

previous participation in Equal Employment Opportunity activity

and based the Agency’s failure to articulate a legitimate reason

to not provide to her a reasonable accommodation.


                                       8
     Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 9 of 12



                             38.
     The agency, through its management representatives,

subjected the Plaintiff to illegal and intolerable working

conditions which caused her to resign her employment with the

Defendant employer based upon the Plaintiff’s race, and as

reprisal for his having filed an earlier formal complaint of

discrimination.

                              39.

     All jurisdictional prerequisites to the institution of suit

under Title VII, the ADEA, and the Rehabilitation Act, have been

fulfilled.


                              40.

     The Defendant Agency has refused to grant to the Plaintiff the

same opportunities for employment as provided to her Caucasian,

younger, and male counterparts, and to those employees who did not

engage in prior equal employment opportunity protected activity.


                                COUNT I .
                            Title VII Claim

                                 41.


     All of the allegations contained in this Complaint and in

paragraphs 1 through 40 are made a part hereto by reference and

incorporated as if fully set forth herein.



                                       9
       Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 10 of 12



                                      42.

       The conduct of the Defendant employer constitutes a

violation of 42 U .S .C . § 2000e-5f in that the Defendant

employer committed an unlawful employment practice by

discharging and otherwise discriminating against the Plaintiff

based upon her race, sex, and reprisal for having filed a

previous employment discrimination complaint .

                                   COUNT II
                                  ADEA Claim

                                      43.

       All of the allegations contained in this Complaint and in

paragraphs 1 through 42 are made a part hereto by reference and

incorporated as if fully set forth herein.

                                      44.

       The conduct of the Defendant employer constitutes a violation

of 29 U.S.C. § 634, et.seq. in that the Defendant employer committed

an unlawful employment practice by discharging and otherwise

discriminating against the Plaintiff based upon her

age.

                                  COUNT III.
                              Retaliation Claim

                                      45.

       All of the allegations contained in this Complaint and in

paragraphs 1 through 44 are made a part hereto by reference and

                                      10
     Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 11 of 12



incorporated as if fully set forth herein.

                                    46.

     The conduct of the Defendant employer constitutes a

violation of 42 U.S.C. § 2000e-f by retaliating against her

following her participation in prior protected activity.

                                COUNT IV.
                         The Rehabilitation Act
                        (29 U.S.C. §§ 791 and 794)

                                    47.

     All of the allegations contained in this Complaint and in

paragraphs 1 through 46 are made a part hereto by reference and

incorporated as if fully set forth herein.

                                  48.


     The conduct of the Defendant employer constitutes a violation

of 29 U.S.C. §§ 791 and 794 in that the Defendant Employer

committed an unlawful employment practice by discharging and

otherwise discriminating against the Plaintiff based upon her

disability status.

     WHEREFORE, Plaintiff prays that this Honorable Court

grant the following:


1. Back pay;

2. Front pay

3. Past and future loss of benefits


                                    11
     Case 1:18-cv-05918-WMR-AJB Document 1 Filed 12/28/18 Page 12 of 12



4. Compensatory damages in the maximum amount allowed by law;

5. Attorneys fees and costs;

6. Trial by a Jury, and

7. Such other just and equitable relief as may be necessary.

     Respectfully submitted on this 28th day of December, 2018.

                           S/Jacqueline K. Taylor
                           Jacqueline K. Taylor
                           Georgia Bar No. 700251
                           J. Taylor & Associates, LLC
                           1870 The Exchange, Suite 200
                           Atlanta, Georgia 30339
                           (770)951-7077 (phone)
                           (404) 759-2078 (facsimile)
                           Email: jaktaylor@bellsouth.net




                                    12
